Citation Nr: 1737515	
Decision Date: 09/07/17    Archive Date: 09/19/17

DOCKET NO.  14-10 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel


INTRODUCTION

The Veteran had active service from October 1954 to September 1956.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  

In February 2017, the Veteran testified at a hearing before the undersigned Veteran's Law Judge (VLJ) at the Portland RO.  

This appeal was processed using the Veteran's Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of the case should take into consideration the existence of these electronic records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  A bilateral hearing loss disability was not manifest in service, an organic disease of the nervous system was not manifest within one year of service, and a hearing loss disability is not otherwise related to service.

2.  A tinnitus disability was not manifest in service, an organic disease of the nervous system did not manifest within one year of separation from service, and a tinnitus disability is not otherwise related to service.



CONCLUSIONS OF LAW

1.  A bilateral hearing loss disability was not incurred in or aggravated by service and an organic disease of the nervous system may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2016).

2.  Tinnitus was not incurred in or aggravated by service and an organic disease of the nervous system may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Neither the Veteran nor his representative has identified any shortcomings in fulfilling VA's duty to notify and assist.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  For the above reasons, the Board finds the duties to notify and assist have been met, all due process concerns have been satisfied, and the appeal may be considered on the merits.

Service Connection

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "Chronic."  When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 CFR 3.303(b).  In addition, there is a one year presumption for organic diseases of the nervous system.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).

To establish a right to compensation for a present disability, a Veteran must show: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  38 C.F.R. § 3.303(a); see also Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167   (Fed. Cir. 2004).

The Veteran contends that he has bilateral hearing loss and tinnitus disabilities due to his active service.  Specifically, he argues that such disabilities are the result of weapons firing both during basic training and throughout service.

The majority of the Veteran's service treatment records have been determined to be unavailable due to a fire-related incident.  That said, his July 1956 Report of Medical Examination prior to separation is of record.  Audiometric testing was not completed at that time, but whispered voice testing was 15 out of 15 in each ear.

A July 1991 private treatment record indicated left ear tinnitus in the left ear for approximately 5 years.  In addition, he had trouble with dizziness for the previous year that was episodic and quite debilitating.  The Veteran reported having developed left ear hearing loss last Fall without any particular fluctuation in the hearing.  Examination of the ears were normal and audiogram testing showed a bilateral hearing loss disability in the left ear and normal hearing for VA purposes in the right ear.  The diagnosis was Meniere's disease, left ear.  A February 1993 letter from a private physician indicated, "it is typical that patients with Meniere's disease stabilize at a rather severe hearing loss level similar to where [the Veteran] is currently... There are other factors associated with the hearing loss including extremely poor speech understanding, distortion, loud ringing and fullness in the ear as well."  The Veteran received ongoing treatment for the Meniere's disease.  Audiograms from those treatment visits showed normal right ear hearing acuity for VA purposes until October 2002, when testing showed a right ear hearing loss disability for VA purposes.

A December 2002 treatment record from the Veteran's private treating neurotologist indicated that the Veteran, "wants to [] know if he should apply for VA benefits due to military noise exposure in his left ear.  He fired thousands of rounds of ammunition, worse in his left ear since he is right handed."  The neurotologist indicated that the Veteran had right ear presbycusis (or sensorineural hearing loss caused by the natural aging of the auditory system), which was "progressing slowly, as expected for his age.  The Meniere's disease does not have any relationship to past military noise exposure."

In May 2004, October 2005, April 2006, September 2006, October 2006, November 2007, March 2008, and November 2008 the Veteran denied tinnitus at that time.  

In his May 2011 claim, the Veteran stated that he had bilateral hearing loss and bilateral tinnitus disabilities, each of which began in the 1960s.

In a May 2011 statement, the Veteran reported that during basic training and his service duties he fired many rounds of ammunition without hearing protection.  "After discharge, in the early 1960's, I noticed a deficit in my hearing and the tinnitus which continued to worsen."

In a September 2011 statement, the Veteran indicated that, "During my active duty in Germany I complained about frequent 'ringing' in my left ear but the Dr. seemed to think it was of little concern."  During his reserve service, the Veteran also contended that he complained about left ear tinnitus, "but the examining physician was overwhelmed by the number of exams he was required to administer to inactive reservists and didn't have time to discuss my problems.  My symptoms continued to increase and now I have constant noise in my left ear.  I complained to my private physicians but they didn't seem to be concerned nor did they have a remedy.  For the past several years I play the radio all night long to distract the 'ocean roar' and I have lost complete speech hearing in my left ear."

The Veteran was afforded a VA contract examination in August 2012 for his claims.  At that time, audiogram testing showed a bilateral sensorineural hearing loss disability for VA purposes.  The examiner noted that the claims file was not reviewed.  The examiner concluded that it was at least as likely as not that the Veteran's hearing loss disability was caused by or the result of an event in service.  The rationale was that the right ear hearing loss was due to noise exposure.  During a 2009 private audiology evaluation the Veteran stated that he had been diagnosed with Meniere's disease in the left ear "many years ago" and that the left ear hearing loss disability was consistent with the configuration due to Meniere's disease.  The Veteran had in-service noise exposure, but no significant post-service noise exposure.  As to his tinnitus, the Veteran reported recurrent tinnitus that began during service after shooting in competition.  The examiner concluded that it was at least as likely as not that the tinnitus disability was caused by or a result of service.  The rationale was that the Veteran had extensive in-service noise exposure and minimal post-service noise exposure.

An August 2012 addendum opinion from the same audiologist, received in October 2012, noted that the prior August 2012 opinion was in error.  The opinion indicated review of the Veteran's service treatment records and other records.  The audiologist noted that in 1992 the Veteran had a left ear hearing loss disability for VA purposes that was consistent with Meniere's disease, but not a right ear hearing loss disability.  Subsequent testing showed a gradual progression of hearing loss in the right ear until it eventually reached the level of a hearing loss disability for VA purposes.  The first documented complaint of tinnitus was in 1991 and was the type of tinnitus consistent with Meniere's disease in the left ear and there was no reported tinnitus in the right ear.  As such, it was more likely than not that the tinnitus was related to a known etiology diagnosed many years after service (i.e. Meniere's disease).

In a statement accompanying his February 2013 notice of disagreement, the Veteran reported that he noticed left ear tinnitus and hearing loss in 1955 about one month after joining the rifle team and firing his rifle every day without hearing protection.  Due to these symptoms, he requested a transfer out of the rifle team and back to his former unit.  Thereafter, "Although I did not notice a severe hearing loss at this time I have been afflicted with tinnitus following this duty."  He indicated post-service treatment for tinnitus in the 1960s and 1980s.

In an August 2014 statement, the Veteran reported that he had developed left ear tinnitus in 1955 while a member of the Le Clerc Rifle Team and had experienced tinnitus from that time to the present.  He also claimed to have experienced hearing loss from that time.

A September 2015 VA medical opinion also is of record.  The VA physician noted review of the claims file.  The opinion concluded that it was less likely than not that the Veteran's tinnitus was incurred in or caused by service.  The rationale indicated that the tinnitus was a symptom of the Veteran's Meniere's disease and that early presentation of the disease was often either vestibular (dizziness) or auditory (hearing loss and tinnitus).  As such, the presence of left ear tinnitus prior to the actual diagnosis of Meniere's disease did not mean that the tinnitus was not due to the Meniere's disease, but instead that the tinnitus was an early manifestation of the Meniere's disease.  Similarly, the characteristics of the Veteran's left ear hearing loss disability were consistent with Meniere's disease.  In addition, the treating neurotologist in December 2002 unequivocally stated that the Meniere's disease did not have any relationship to in-service noise exposure.

During his February 2017 Board hearing, the Veteran testified that he had complained of tinnitus to his treatment providers since 1989, but had been experiencing tinnitus since service.  He stated that he was unaware that he could bring claims for hearing loss and tinnitus and/or was reluctant to bring such claims.  His representative raised the argument of potential pre-existing hearing loss that was aggravated by service.  The Veteran testified that he did not have any hearing problems prior to service and that he first noticed such problems while serving in Germany where his duties involved firing thousands of rounds of heavy automatic weapons over a three month period.  In addition, there was constant weapons use as part of the Le Clerc Rifle Team.  During his time with the rifle team was when he developed tinnitus and had experienced tinnitus from that time.  The Veteran did not specifically notice decreased hearing acuity at that time, but noted that after service he worked as a teacher and was not exposed to loud noises.  In the mid-1960s he first sought treatment for hearing problems and it was recommended that he listen to the radio at night to interfere with the tinnitus (which sounded like the roar of the ocean).  He stated that he had a diagnosed hearing loss disability in 1989 that was documented in his private records and pre-dated his diagnosed Meniere's disease by three years.  

Thus, the Veteran has current bilateral sensorineural hearing loss and tinnitus disabilities.  The pertinent inquiry, then, is whether the bilateral hearing loss and tinnitus disabilities were caused by or are otherwise related to any incident of service, to include noise exposure from weapons fire.

As to the tinnitus claim, the Board has considered the Veteran's current statements regarding the onset of his tinnitus during service with continuing symptoms from that time.  Credibility, however, is an adjudicative and not a medical determination.  The Board has "the authority to discount the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  In this case, the "inherent characteristics" of the Veteran's current statements as to the onset of his tinnitus are inconsistent with the objective medical record and his prior statements.  Specifically, the Veteran reported onset of his tinnitus 5 years previously during his treatment in 1991, which corresponds to the medical evidence of treatment for tinnitus in 1989.  Such reports would place the onset of his tinnitus approximately 30 years after his separation from service.  Moreover, such reports are entirely consistent with the medical opinions of record, which have attributed his tinnitus to his Meniere's disease that was diagnosed in 1991.  The medical evidence indicates that symptoms of tinnitus could precede the diagnosis and/or full manifestation of Meniere's disease by several years.  Even were the Board to accept the Veteran's statements advanced at the time of his current claim for VA compensation benefits that his tinnitus began at some point prior to the 1980s, his initial claim for benefits and near contemporaneous statements each indicated the onset of his chronic tinnitus began at some point in the 1960s - or multiple years after service.  It was not until several months after filing his claim for VA compensation benefits that the Veteran began to report in-service onset of tinnitus.  Moreover, the Board finds the Veteran's reports of a continuity of tinnitus symptoms from service significantly problematic given his repeated denials of tinnitus during VA treatment in the 2000s prior to filing his claim for compensation benefits.

The Board has also considered the case of Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006), wherein the Court held the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Thus, the Board acknowledges that the Veteran's reports of tinnitus in service and immediately after service cannot be considered not credible simply because there is no supporting medical evidence.  In this case, however, it is not simply a matter of the absence of evidence as to in-service ear problems.  As noted, the Veteran initially reported onset of tinnitus in the 1980s and even at the time of his initial claim for compensation benefits only reported tinnitus from 1960.  In light of these circumstances, the Board concludes there is no credible evidence of record of continuity of bilateral tinnitus from the Veteran's period of active duty service.

As noted above, the Veteran's tinnitus has been medically attributed to his Meniere's disease, which both private and VA medical professionals have concluded is entirely unrelated to his active service.  

As to the Veteran's bilateral hearing loss disability, the Board concludes that the bilateral hearing loss disability had its onset multiple years after service and is not otherwise related to service.

In reaching that opinion as to the bilateral hearing loss disability, the Board finds the conclusions of the August 2012 VA contract examination report addendum of considerable value.  After reviewing the evidence in the claims file the examiner noted that the Veteran did not have a right ear hearing loss disability at the time of audiogram testing in 1991 or for many years thereafter.  Based on this finding, the examiner found that the right ear hearing loss disability was unrelated to service.  As to the left ear hearing loss disability, the examiner found that such disability was consistent with hearing loss due to Meniere's disease, which was unrelated to service.  Such findings are supported by the conclusions of the December 2002 private treatment provider who found that the Veteran's right ear hearing loss disability was due to the natural aging process and the worsening of his hearing acuity was consistent with decreased hearing due to age.  Similarly, the private treatment provider attributed the Veteran's left ear hearing loss disability to his Meniere's disease and specifically concluded that the Meniere's disease was unrelated to the Veteran's in-service noise exposure.  The Board finds the foregoing medical evidence the most probative of record regarding the etiology of the Veteran's right and left ear hearing loss disabilities. 

The Board is aware of the provisions of 38 C.F.R. § 3.303(b), relating to chronicity and continuity of symptomatology in establishing service connection and that such provisions apply to those chronic conditions, such as hearing loss, specifically listed in 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013).  However, neither hearing loss nor an organic disease of the nervous system was noted during service.  As noted above, the medical evidence does not show hearing loss until multiple decades after the Veteran's separation from service.  Significantly, the Veteran has not attributed the onset of his current bilateral hearing loss disability to some point in service.  Instead, he has indicated that he did not recall a significant problem with his hearing acuity in service.  To the extent that his current statements can be interpreted thusly, the Board finds his more contemporaneous statements of onset of his hearing loss disability in 1960 or later of greater probative weight.  See Caluza v. Brown, 7 Vet. App. 498 (1995) (holding that in weighing an applicant's credibility, the Board may consider any evidence of interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, and desire for monetary gain); see also Pond v. West, 12 Vet. App. 341 (1999) (noting that although Board must take into consideration a veteran's statements, it may consider whether self-interest may be a factor in making such statements).  In light of the foregoing, service connection based on the provisions of 38 C.F.R. § 3.303(b) is not warranted. 

As to the Veteran's general contentions that his hearing loss disability was incurred in or is otherwise related to his service, the Board finds his opinions to be of no probative weight.  Although the Veteran may be competent to report decreased hearing acuity, the Veteran has not contended that he has been experiencing decreased hearing acuity from service and, to the extent that he is making such a claim, the Board finds such contentions not credible in light of the other evidence of record.  Given the absence of a continuity of symptomatology from service and the Veteran's lack of education, training, and experience in regards to diagnosing a hearing loss disability and relating such disability to noise exposure years prior to the diagnosis and onset of symptoms, the Board affords his representations as to a relationship between his current bilateral hearing loss disability and in-service noise exposure no probative weight.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).

The Board also is cognizant of the arguments advanced that the Veteran's post-service occupations did not involve significant noise exposure and that the in-service noise exposure was significantly greater.  Even presuming the accuracy of those contentions there is not competent evidence linking the Veteran's hearing loss disability, diagnosed multiple decades after service, to his in-service noise exposure - particularly in light of the Veteran's reports of gradual onset and worsening of hearing problems over time.

In summary, no medical professional has linked the Veteran's bilateral hearing loss disability or his tinnitus to service.  The Veteran does not contend that he experienced ongoing hearing problems from service (other than tinnitus) and, to the extent that his contentions can be read as implicitly or explicitly raising such a claims, they are deemed not credible in light of his initial reports of problem onset in 1960 or later.  In light of the evidence, the Board concludes that the preponderance of the credible evidence is against the bilateral hearing loss and tinnitus claims, and that service connection for a bilateral hearing loss disability and tinnitus is not warranted.  As the preponderance of the evidence is against the claims, the benefit-of-the-doubt rule does not apply, and the claims must be denied.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).


ORDER

Entitlement to service connection for a bilateral hearing loss disability is denied.

Entitlement to service connection for tinnitus is denied.





______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


